Case: 19-1251    Document: 105    Page: 1     Filed: 02/13/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                LAKSHMI ARUNACHALAM,
                    Plaintiff-Appellant

                             v.

       APPLE, INC., SAMSUNG ELECTRONICS
    AMERICA, INC., FACEBOOK, INC., ALPHABET
         INC., MICROSOFT CORPORATION,
      INTERNATIONAL BUSINESS MACHINES
  CORPORATION, SAP AMERICA, INC., JPMORGAN
     CHASE & CO., FISERV, INC., WELLS FARGO
   BANK, N.A., CITIGROUP, INC., CITIBANK, N.A.,
   FULTON FINANCIAL CORPORATION, ECLIPSE
                FOUNDATION, INC.,
                 Defendants-Appellees
                ______________________

                        2019-1251
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:18-cv-01250-EJD,
 Judge Edward J. Davila.
                 ______________________

                 Decided: February 13, 2020
                  ______________________

     LAKSHMI ARUNACHALAM, Menlo Park, CA, pro se.
Case: 19-1251   Document: 105    Page: 2   Filed: 02/13/2020




 2                              ARUNACHALAM v. APPLE, INC.




     BRIAN E. FERGUSON, Weil, Gotshal & Manges LLP,
 Washington, DC, for defendant-appellee Apple, Inc. Also
 represented by ROBERT T. VLASIS, III.

      PHILIP A. IRWIN, Covington & Burling LLP, New York,
 NY, for defendant-appellee Samsung Electronics America,
 Inc.

     HEIDI LYN KEEFE, Cooley LLP, Palo Alto, CA, for de-
 fendant-appellee Facebook, Inc.

    RYAN R. SMITH, Wilson, Sonsini, Goodrich & Rosati,
 PC, Palo Alto, CA, for defendant-appellee Alphabet Inc.

     KRISTIN L. CLEVELAND, Klarquist Sparkman, LLP,
 Portland, OR, for defendant-appellee Microsoft Corpora-
 tion.

    KEVIN J. CULLIGAN, Maynard, Cooper & Gale, PC, New
 York, NY, for defendant-appellee International Business
 Machines Corporation. Also represented by MARK J.
 ABATE, Goodwin Procter LLP, New York, NY.

     THARAN GREGORY LANIER, Jones Day, Palo Alto, CA, for
 defendant-appellee SAP America, Inc. Also represented by
 JOSEPH BEAUCHAMP, Houston, TX.

    DOUGLAS R. NEMEC, Skadden, Arps, Slate, Meagher &
 Flom LLP, New York, NY, for defendant-appellee JPMor-
 gan Chase & Co. Also represented by EDWARD TULIN;
 JAMES Y. PAK, Palo Alto, CA.

     RAMSEY M. AL-SALAM, Perkins Coie, LLP, Seattle, WA,
 for defendant-appellee Fiserv, Inc.

    DAVID SPENCER BLOCH, Greenberg Traurig, LLP, San
 Francisco, CA, for defendants-appellees Wells Fargo Bank,
 N.A., Fulton Financial Corporation.
Case: 19-1251    Document: 105     Page: 3   Filed: 02/13/2020




 ARUNACHALAM v. APPLE, INC.                                3




     ERIC SOPHIR, Dentons US LLP, Washington, DC, for
 defendants-appellees Citigroup, Inc., Citibank, N.A. Also
 represented by NICHOLAS HUNT JACKSON.

     BALDASSARE VINTI, Proskauer Rose LLP, New York,
 NY, for defendant-appellee Eclipse Foundation, Inc. Also
 represented by FABIO ENRIQUE TARUD.
                 ______________________

     Before LOURIE, MOORE, and CHEN, Circuit Judges.
 PER CURIAM.
     Dr. Lakshmi Arunachalam, proceeding pro se, appeals
 multiple decisions from Judge Davila of the U.S. District
 Court for the Northern District of California, including his
 dismissal of a patent infringement claim, dismissal of civil
 claims under the Racketeer Influenced and Corrupt Organ-
 izations Act (RICO), dismissal of a claim of treason, and
 various other rulings. Dr. Arunachalam also challenges
 the decisions of other courts or other cases such as the de-
 nial of her writ for mandamus by the Ninth Circuit. For
 the reasons explained below, we affirm.
                 I.   PROCEDURAL HISTORY
                       A. Complaint
     Dr. Arunachalam filed an initial complaint (Com-
 plaint) on February 26, 2018. The Complaint was filed
 against thirteen named defendants, including Apple, Inc.,
 Samsung Electronics America, International Business Ma-
 chines Corporation, SAP America, Inc., and JPMorgan
 Chase & Co., as well as unnamed Does 1–100 (collectively,
 Defendants). The Complaint is over 140 pages long and
 identifies a host of accusations against not only the named
 parties, but also numerous others including judges and at-
 torneys involved in Dr. Arunachalam’s other cases. De-
 spite the voluminous discussion and plethora of
Case: 19-1251    Document: 105     Page: 4    Filed: 02/13/2020




 4                                ARUNACHALAM v. APPLE, INC.




 accusations, the Complaint only listed fourteen counts.
 The district court grouped these counts as a patent in-
 fringement claim (Count I), antitrust claims (Counts II and
 VIII–XIII), RICO Act claims (Count III), a trade secret mis-
 appropriation claim (Count IV), a claim of False Designa-
 tion of Origin (Count V), claims of fraud regarding various
 Patent and Trademark Office (PTO) proceedings (Count
 VI), and claims of treason and obstruction of justice
 (Counts VII and XIV). Arunachalam v. Apple Inc., No.
 5:18-cv-01250-EJD, 2018 WL 5023378, at *2–5 (N.D. Cal.
 Oct. 16, 2018). The patent infringement claim alleged that
 the Defendants had infringed Dr. Arunachalam’s U.S. Pa-
 tent No. 7,930,340 (the ’340 patent).
                   B. Motion to Dismiss
      The Defendants filed for, and were granted, a motion
 to dismiss the Complaint. The district court first dismissed
 the Complaint under Federal Rules of Civil Procedure 8
 and 41(b), explaining that the Complaint “is confusing, dis-
 organized, and contains legal terminology without setting
 forth facts showing that she is entitled to relief.” Aru-
 nachalam, 2018 WL 5023378, at *2. Accordingly, the dis-
 trict court held that “dismissal [was] proper under Rule 8.”
 Id.
     However, the district court provided even further con-
 sideration and analyzed the pleadings under Federal Rule
 of Civil Procedure 12(b)(6). In this analysis, the district
 court determined that Dr. Arunachalam failed to allege
 facts sufficient to support the patent infringement claim,
 antitrust claims, and false designation of origin claim. The
 district court also dismissed the RICO and fraud claims as
 barred by the four-year statute of limitations because “[t]he
 only purported evidence of the conspiracy is the ‘Common
 Public License Agreement Version 0.5,’ which is dated Au-
 gust 29, 2002, and publicly available code from 2002.
 Plaintiff either knew or should have known of this evidence
 as early as 2002.” Id. at *4. The district court also
Case: 19-1251    Document: 105     Page: 5   Filed: 02/13/2020




 ARUNACHALAM v. APPLE, INC.                                5



 dismissed Dr. Arunachalam’s trade secret claim with prej-
 udice because it was barred by the three-year statute of
 limitations and because Dr. Arunachalam failed to allege
 that a trade secret existed or that she had taken steps to
 keep it a secret. Id. Finally, the district court dismissed
 the claims of treason and obstruction of justice for lack of
 standing because there is no private cause of action for
 treason or obstruction of justice. Id. at *5.
     The district court dismissed Dr. Arunachalam’s patent
 infringement claim, antitrust claims, and false designation
 of origin claim without prejudice and dismissed her re-
 maining claims with prejudice. The district court gave Dr.
 Arunachalam leave to file an amended complaint that
 amended the claims dismissed without prejudice in compli-
 ance with Rules 8 and 12 and that removed the claims dis-
 missed with prejudice. The district court warned Dr.
 Arunachalam in no uncertain terms that “[f]ailure to file
 and serve an amended complaint in accordance with this
 Order will result in dismissal of the action with prejudice
 pursuant to Rules 8 and 41(b).” Id. at *6.
     Dr. Arunachalam then filed an amended complaint
 that included all original fourteen counts. In fact, the
 amended complaint was mostly unchanged except that it
 added allegations, but no specific counts, against Judge
 Davila, claiming that he also participated in various con-
 spiracies against Dr. Arunachalam.
     The district court then dismissed Dr. Arunachalam’s
 case with prejudice for failure to comply with its previous
 order under Rule 8 and 41(b). This appeal followed. We
 have jurisdiction under 28 U.S.C. § 1295(a)(1).
                      II. DISCUSSION
           A. Dismissal Under Rules 8 and 41(b)
    We apply the law of the regional circuit when reviewing
 a motion to dismiss. OIP Techs., Inc. v. Amazon.com, Inc.,
 788 F.3d 1359, 1362 (Fed. Cir. 2015). The Ninth Circuit
Case: 19-1251     Document: 105      Page: 6    Filed: 02/13/2020




 6                                 ARUNACHALAM v. APPLE, INC.




 reviews motions to dismiss under Rule 41(b) for failure to
 comply with Rule 8 for abuse of discretion. Hearns v. San
 Bernardino Police Dep’t, 530 F.3d 1124, 1129 (9th Cir.
 2008); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4
 Sys., Inc., 637 F.3d 1047, 1058–59 (9th Cir. 2011). Plead-
 ings made by pro se litigants are “held to less stringent
 standards than formal pleadings drafted by lawyers.” Er-
 ickson v. Pardus, 551 U.S. 89, 94 (2007). Rule 8 requires
 “a short and plain statement of the claim showing that the
 pleader is entitled to relief,” and Rule 41(b) allows a district
 court to dismiss a case for failure to follow the court’s order.
 FED. R. CIV. P. 8, 41(b).
     As the district court correctly found, Dr. Arunacha-
 lam’s “robust 144-page complaint is confusing, disor-
 ganized, and contains legal terminology without setting
 forth facts showing that she is entitled to relief.” Aru-
 nachalam, 2018 WL 5023378, at *2. The Complaint de-
 scribes alleged conspiracies that have been perpetrated by
 numerous companies and members of the judiciary, the
 legislature, the PTO, and the bar. Yet no facts are pre-
 sented to support these allegations other than Dr. Aru-
 nachalam’s assertions that it is so.              Under the
 circumstances, the district court was justified in dismissing
 the Complaint under Rule 8. See Cafasso, 637 F.3d at
 1058–59; Hearns, 530 F.3d at 1130–31.
     When the district court dismissed the Complaint for
 failure to follow Rule 8, the district court specifically
 warned Dr. Arunachalam that failure to follow the court’s
 order would result in dismissal of the case. Id. at *6. But
 rather than follow the district court’s instructions, Dr. Aru-
 nachalam used her amended complaint to levy additional
 attacks against Judge Davila, who was not a named party
 in the action.
     On appeal, Dr. Arunachalam has not attempted to
 identify any error by the district court, instead making
 vague statements about a “non-existent manufactured
Case: 19-1251      Document: 105    Page: 7     Filed: 02/13/2020




 ARUNACHALAM v. APPLE, INC.                                  7



 Rule 8 and 41 falsity.” Appellant’s Opening Br. 2. Dr. Aru-
 nachalam, though pro se, is required to follow the Federal
 Rules of Civil Procedure the same as every other party that
 litigates in the federal courts. See Ghazali v. Moran, 46
 F.3d 52, 54 (9th Cir. 1995). We do not see any error in the
 district court’s thorough evaluation of the Complaint or its
 decision to dismiss the Complaint in view of Dr. Arunacha-
 lam’s failure to comply with the court’s instructions.
                B. Dismissal Under Rule 12(b)(6)
     We also review the district court’s dismissal based on
 Rule 12(b)(6). We review a district court’s “order granting
 a motion to dismiss for failure to state a claim . . . under
 the applicable law of the regional circuit.” K-Tech Tele-
 comms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277,
 1282 (Fed. Cir. 2013) (quoting R+L Carriers, Inc. v.
 DriverTech LLC, 681 F.3d 1323, 1331 (Fed. Cir. 2012)).
 The Ninth Circuit reviews a district court’s grant of a mo-
 tion to dismiss under Rule 12(b)(6) de novo. Eichenberger
 v. ESPN, Inc., 876 F.3d 979, 982 (9th Cir. 2017). Again,
 pleadings made by pro se litigants are “held to less strin-
 gent standards than formal pleadings drafted by lawyers.”
 Erickson v. Pardus, 551 U.S. 89, 94 (2007). A motion to
 dismiss may only be granted if the court, accepting all well-
 pleaded allegations in the complaint as true and viewing
 them in the light most favorable to the plaintiff, concludes
 that those allegations “could not raise a claim of entitle-
 ment to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 558 (2007). However, Dr. Arunachalam’s obligation “to
 provide the ‘grounds’ of [her] ‘entitle[ment] to relief’ re-
 quires more than labels and conclusions, and a formulaic
 recitation of the elements of a cause of action will not do.”
 Id. at 555.
                   1. Failure to Allege Facts
     As described above, the patent infringement claim, an-
 titrust claims, and false designation of origin claim were
Case: 19-1251    Document: 105      Page: 8    Filed: 02/13/2020




 8                                ARUNACHALAM v. APPLE, INC.




 initially dismissed without prejudice because they failed to
 allege facts that supported the cause of action.
     Dr. Arunachalam’s patent infringement allegations ac-
 cuse several companies relating to the companies’ app dis-
 tribution platforms, such as Apple’s App Store. It is not
 clear whether Dr. Arunachalam was alleging that these
 platforms merely sell infringing apps or if the platforms
 themselves infringe the ’340 patent. Regardless, the Com-
 plaint never identified even a single specific app, nor did it
 specifically allege how such an app (or platform) actually
 infringes the ’340 patent. Such overly broad allegations are
 insufficient to survive a motion to dismiss.
     For similar reasons, dismissal of any remaining patent
 infringement allegations, and the remaining counts dis-
 missed without prejudice, lack factual support in the Com-
 plaint. As such, these counts fail to meet the requirements
 for Rule 12(b)(6) and the Supreme Court’s standard in
 Twombly. See 550 U.S. 544.
                    2. Other Allegations
      The district court also dismissed some of the counts
 with prejudice. For the RICO and fraud claims, the district
 court was correct in noting that Dr. Arunachalam’s claim
 was barred by the four-year statute of limitations based on
 the fact that the accused conduct occurred in 2002. Living
 Designs, Inc. v. E.I. Dupont de Nemours and Co., 431 F.3d
 353, 365 (9th Cir. 2005). For the trade secret claims, we
 also agree with the district court that the statute of limita-
 tions bars the claims because the accused conduct occurred
 in 2002, and because Dr. Arunachalam failed to allege that
 a trade secret existed or that she took steps to keep it a
 secret. Cal. Civ. Code § 3426.6; see Ultimax Cement Mfg.
 Corp. v. CTS Cement Mfg., Corp., 587 F.3d 1339, 1355 (Fed.
 Cir. 2009). Regarding the treason and obstruction of jus-
 tice claims, the district court correctly determined that Dr.
 Arunachalam does not have standing to bring these claims.
 Laine v. City of Livermore, 695 F. App’x 260, 261 (9th Cir.
Case: 19-1251    Document: 105      Page: 9     Filed: 02/13/2020




 ARUNACHALAM v. APPLE, INC.                                   9



 2017) (citing Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
 Cir. 1980)); McDonald v. Coyle, 175 F. App’x 947, 949 (10th
 Cir. 2006); Chapman v. Chronicle, No. 4:07-cv-04775-SBA,
 2009 WL 102821, at *4 (N.D. Cal. Jan. 14, 2009); see also
 Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[I]n
 American jurisprudence at least, a private citizen lacks a
 judicially cognizable interest in the prosecution or
 nonprosecution of another.”).
     As such, we also affirm the district court’s dismissal of
 the Complaint based on Rule 12(b)(6).
                         CONCLUSION
     We have considered the rest of Dr. Arunachalam’s ar-
 guments and find them unpersuasive. 1 Accordingly, we af-
 firm the district court’s dismissal of the claims and all other
 district court rulings challenged by Dr. Arunachalam in
 this appeal. We also acknowledge that Dr. Arunachalam
 has attempted to appeal the Ninth Circuit’s denial of her
 writ for mandamus, but we do not have the authority to
 review that decision. We have also considered Dr. Aru-
 nachalam’s remaining motions and deny those motions.




     1    We further note that Dr. Arunachalam’s challenges
 under Fletcher v. Peck, 10 U.S. (6 Cranch) 87 (1810), and
 Aqua Products, Inc. v. Matal, 872 F.3d 1290 (Fed. Cir.
 2017), are not within the scope of this appeal because the
 validity of the ’340 patent was not addressed by the district
 court. Moreover, we have previously rejected these consti-
 tutional challenges. Arunachalam v. Int’l Bus. Machs.
 Corp., 759 F. App’x 927, 932–33 (Fed. Cir. 2019). We also
 decline to reach Dr. Arunachalam’s arguments on the mer-
 its of unrelated cases, which are not properly on appeal be-
 fore us. See Pers. Audio, LLC v. CBS Corp., 946 F.3d 1348
 (Fed. Cir. 2020); Int’l Bus. Machs. Corp., 759 F. App’x at
 932–33.
Case: 19-1251   Document: 105   Page: 10    Filed: 02/13/2020




  10                            ARUNACHALAM v. APPLE, INC.




                      AFFIRMED